Case 1:16-cv-01238-CBA-ST Document 239 Filed 04/15/20 Page 1 of 6 PageID #: 7504




                                          April 15, 2020



 Via ECF
 Hon. Steven L. Tiscione
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                Re:     Black et al. v. Dain et. al. (16-cv-01238)(CBA)(ST)

 Dear Judge Tiscione:

         We represent Defendants Cherie Wrigley, Esaun Pinto, and CPI Investigations in the
 above referenced civil matter. All Defendants submit this joint letter motion requesting the
 Court to reconsider its docket entry Order dated March 16, 2020, which granted in part
 Plaintiffs’ motion to compel. D.E. 213.

 I.     Procedural Background

         On July 1, 2019 Plaintiffs filed a letter motion to compel communications that defendants
 either omitted from their privilege logs or withheld on grounds of attorney-client privilege, work
 product, common interest and/or joint defense privilege. D.E. 213. Defendants filed opposition
 papers on July 19, 2019 asserting Plaintiffs failed to identify specific privileged documents and
 further that defendants’ claims of privilege were proper. See D.E. 216 (Dain), 217 (Raphan and
 Cohenson), 219 (CPI, Pinto, Wrigley), and 220 (Salzman). Plaintiffs filed their reply papers on
 August 1, 2019 and a hearing was held on August 13, 2019 resulting in the following minute
 entry: “Court heard argument on Plaintiffs’ motion to compel 213. Parties shall submit
 documents for in camera review as discussed.” D.E. 227.

        On March 16, 2020, Your Honor issued a docket entry Order that read:

                ORDER granting in part and denying in part 213 Motion to Compel. [...]
                Defendants have failed to sufficiently establish the existence of a valid
                common interest agreement prior to 2018. Accordingly, the assertion of
                common interest privilege for any documents and communications prior to
                the written agreement that was provided to the Court is invalid and
                Defendants will need to produce these documents and revise their privilege
                logs.
Case 1:16-cv-01238-CBA-ST Document 239 Filed 04/15/20 Page 2 of 6 PageID #: 7505
 Hon. Steven L. Tiscione
 Re: Motion to Reconsider
 April 15, 2020
 Page 2 of 6

 II.     Defendants’ Communications Are Protected By The Common Interest
         Privilege That Existed Prior To The 2018 Written Common Interest Agreement

         a.       Judge Matthew Kennelly in the Northern District of Illinois Found That A
                  Common Interest Agreement Among These Defendants And Others Existed
                  Prior to the 2018 Reduction to Writing

         As defendants argued during the hearing on August 13, 2019, a common interest
 privilege existed among defendants well before 2018. This common interest privilege was
 confirmed by District Judge Matthew Kennelly in another matter brought by Plaintiff Katherine
 Black against named defendants to this case. In 2017 Katherine Black, filed a lawsuit in the
 Northern District of Illinois against defendants Cherie Wrigley, Brian Raphan P.C., Melissa
 Cohenson, and Pamela Kerr1 (hereinafter referred to as the “Illinois case”). In the Illinois case,
 Ms. Black was represented by Mr. Schaalman, who also represents Plaintiffs in the instant case.

         In the Illinois case, Ms. Black filed a motion to compel communications withheld by
 defendants under the attorney-client/common interest privilege and work product doctrine, the
 majority of which were communications between the defendants herein prior to 2018. On
 November 15, 2018, following an in camera inspection of specific communications at issue,
 Judge Kennelly concluded that the communications among the parties were not only protected
 work product, but were protected by a common interest irrespective of the fact that the parties
 did not have a written common interest agreement at the time.2 Moreover, Judge Kennelly found
 that the common interest protected all parties to the communications whether they were lawyers
 or non-lawyers, because all had a common interest in pending and anticipated litigation.
 Specifically, Judge Kennelly found:

                  The remaining documents consist of a series of e-mail exchanges, most of
                  them overlapping with each other. They involve various members of a large
                  collection of people, some lawyers and some not: defendant Wrigley,
                  attorney Lisa Diponio, Wrigley’s brother Anthony Dain, who is also an
                  attorney, attorney Ira Salzman, defendant and attorney Cohenson, defendant
                  Kerr, someone with the email address d.zen@q.com, attorney Melissa
                  Schwartz, attorney Michael Kutzin, and perhaps others. The e-mails
                  concern discussion about settlement of pending litigation and litigation
                  strategy. They are all protected work product, if nothing else. And again,
                  the Court sees no viable basis for a claim of waiver. The non-lawyers
                  involved all had a common interest in connection with all sorts of
                  pending and anticipated litigation, even if they did not have a written
                  agreement to this at the time. Dain was not a party to the litigation, but it
                  is clear from the contents and context of the e-mails that he was participating



 1
   On December 29, 2016 Judge Amon granted Pamela Kerr’s motion to dismiss in the instant action for lack of
 personal jurisdiction. D.E. 100.
 2
   Annexed hereto at Exhibit A is a copy of Judge Kennelly’s Order dated November 15, 2018.
Case 1:16-cv-01238-CBA-ST Document 239 Filed 04/15/20 Page 3 of 6 PageID #: 7506
 Hon. Steven L. Tiscione
 Re: Motion to Reconsider
 April 15, 2020
 Page 3 of 6

                not just as Wrigley’s brother but also because he was providing input as an
                attorney.

 Ex. A, at 1-2 (emphasis added).

         In light of Judge Kennelly’s well-reasoned determination, in a case involving the same
 parties and the same universe of documents, that a common interest agreement existed among
 the defendants, as well as others, irrespective of when the agreement was memorialized in
 writing, this Court should reconsider its summary finding to the contrary.

        b.      The Lack Of A Written Common Interest Agreement Prior To 2018 Does
                Not Render It Invalid

         Implicit in the Court’s March 16, 2020 docket Order is a finding that the common interest
 agreement only came into existence once defendants memorialized it. However, the Second
 Circuit has held that the existence of a written common interest agreement is not required for the
 parties claiming such privilege to enjoy its protections. United States v. Napout, 15 CR 252,
 2017 US Dist LEXIS 34759, at *10 (EDNY Mar. 10, 2017); see also, HSH Nordbank AG NY
 Branch v. Swerdlow, 259 FRD 64, 72, n 12 (SDNY 2009), citing Denney v. Jenkins & Gilchrist,
 362 F. Supp. 2d 407, 415 (S.D.N.Y. 2004); Lugosch v. Congel, 219 F.R.D. 220, 237 (N.D.N.Y.
 2003) (“Courts in this circuit have acknowledged that although the common interest doctrine
 applies only where a party has demonstrated the existence of an agreement to pursue a common
 legal strategy, the agreement need not be in writing.”)

         Indeed, plaintiffs themselves never argued that a written agreement was necessary for
 defendants to assert a valid common interest agreement. Accordingly, to the extent that the
 Court’s Order was based on the fact that defendants’ common interest agreement was not
 memorialized in writing prior to 2018, it should be reconsidered in light of the well-established
 rule that the common interest privilege need not be in writing to be enforceable.

        c.      A Valid Common Interest Agreement Existed Among Defendants Prior To
                2018

         As discussed at length in the parties pre-hearing submissions, “[i]n order to demonstrate
 the applicability of the common interest doctrine, the party asserting the rule must show that (1)
 it shares a common legal interest with the party with whom the information was shared and (2)
 the statements for which protection is sought must have been designed to further that interest.”
 Gallelli v. Crown Imports, LLC, 08 CV 3372, 2010 U.S. Dist. LEXIS 11 8819, at *3 (E.D.N.Y.
 Nov. 5, 2010).

         Here, defendants shared common legal interests prior to 2018. The common nexus
 binding defendants together was Bernard and Katherine Black’s “legal war involving Joanne’s
 assets” and more specifically, as the Colorado Court of Appeals put it in its most recent
Case 1:16-cv-01238-CBA-ST Document 239 Filed 04/15/20 Page 4 of 6 PageID #: 7507
 Hon. Steven L. Tiscione
 Re: Motion to Reconsider
 April 15, 2020
 Page 4 of 6

 published decision3, putting a stop to Bernard Black’s “self-serving, collusive, and fraudulent
 schemes to steal his disabled sister’s assets.” Ex. B at ¶¶ 81, 126. Notably, this Court’s March
 16th docket Order acknowledges the existence of a common legal interest, but only upon its
 memorialization in 2018. However, it was Bernard’s theft from Joanne back in 2013 that gave
 rise to the defendants’ shared interests to rectify that theft when they found out about it in 2014.
 Defendants merely memorialized in writing that shared interest in 2018. The parties’ shared
 involvement in assisting Joanne Black also created a common interest in anticipation of litigation
 from Bernard Black and his family, which is exactly what happened. As the Colorado Court of
 Appeals recognized, Bernard’s scheme to steal his sister’s assets include, “years-long litigation
 over the disposition of her assets in no fewer than eight courts in three states.” Ex. B at ¶1.

         In fact, defendants Wrigley, Pinto, Salzman, Kerr, Cohenson, and Dain had no other
 reason to communicate, let alone ever know of one another (aside from siblings Wrigley and
 Dain), but for their common legal interest to protect Joanne and rectify Bernard Black’s theft
 from his disabled sister. That defendants’ communications prior to 2018 were in furtherance of
 their shared legal interest will be readily apparent to the Court from an in camera review of any
 communication identified by Plaintiffs, but Plaintiffs have yet to challenge defendants’ claim of
 privilege for any specific communication. These communications reflect that in 2016 defendants
 were “formulat[ing] a common strategy to defend themselves” (Eugenia VI Venture Holdings v.
 Chabra, 05 CV 5277 et al., 2006 US Dist LEXIS 23421, at *3 (SDNY Apr. 25, 2006)), “fac[ing]
 common problems in pending or threatened civil litigation” (GUS Consulting GMBH, 20 Misc.
 3d at 542, (Sup. Ct. N.Y. Co. May 22, 2008), and “actual[ly] cooperat[ing] toward a common
 legal goal.” Eagle Outfitters, Inc. v. Payless Shoesource, Inc., 07 CV 1675, 2009 U.S. Dist.
 LEXIS105608, at *6 (E.D.N.Y. Nov. 12, 2009).

 III.       Defendants’ Communications Are Also Protected By The Work-Product Privilege

         In addition to the common interest privilege, defendants argued that the communications
 at issue are also protected by the work product doctrine. See, e.g., D.E. 220 at 6. Voluntary
 disclosure of work product to third parties does not constitute a waiver of work-product
 protection unless the disclosure ‘substantially increases the opportunity for potential adversaries
 to obtain the information.’” Id. (internal citations omitted). “[T]he [work-product] privilege
 protects information ‘against opposing parties, rather than against all others outside a particular
 confidential relationship’…. Counsel may therefore share work product … with those having
 similar interests in fully preparing litigation against a common adversary.” Am. Eagle Outfitters,
 Inc. v. Payless Shoesource, Inc., 2009 WL 3786210 (E.D.N.Y. 2009) (internal citations omitted).

         In Eagle Outfitters, Inc. v. Payless Shoesource, Inc., 2009 WL 3786210 (E.D.N.Y. 2009),
 this Court found that documents reflecting communications between the Defendant, Payless
 Shoesource, Inc. (“Payless”), and non-party Jimlar Corporation (“Jimlar”), were protected under
 the common interest rule and as protected work-product. With respect to the latter, this Court
 noted that, “any documents reflecting communications between Jimlar and Payless
 concerning the claims in this litigation necessarily constitute work product.” Id. (emphasis

 3
     Annexed hereto at Exhibit B is a copy of the Colorado Court of Appeals published decision dated April 9, 2020.
Case 1:16-cv-01238-CBA-ST Document 239 Filed 04/15/20 Page 5 of 6 PageID #: 7508
 Hon. Steven L. Tiscione
 Re: Motion to Reconsider
 April 15, 2020
 Page 5 of 6

 added). Federal Rule of Civil Procedure 26(b)(3) indicates that work product protection is
 afforded to “documents … prepared in anticipation of litigation or for trial by or for another
 party or by or for that party’s representative.” Id. This Court further noted in Eagle Outfitters
 that the definition of work-product “certainly covers all communications between Jimlar and
 Payless concerning the claims in this action,” and that “the work product they share with one
 another remains protected since the sharing of those matters with one another does not materially
 increase the likelihood that the matters will be disclosed to AEO [American Eagel Outfitters].”
 Id. (internal citations omitted).
         Here, as in Eagle Outfitters, all communications between the Defendants and others
 concerning the claims in the Colorado proceeding, the New York guardianship proceeding, the
 New York Surrogate Court’s proceeding, and other proceedings, necessarily constitute work
 product. Work product may be shared with third parties and remains protected so long as
 sharing those matters will not materially increase the likelihood that the matters would be
 disclosed to the opposing party. The individuals involved in the communications at issue
 certainly did not increase the likelihood of such communications being disclosed to the Plaintiffs
 and, in fact, the reason the Plaintiffs are seeking such communications in connection with this
 motion is that to date such communications have not been disclosed to them. Thus, work
 product clearly provides a second basis of protection to Defendants and makes clear that the
 Plaintiffs are not entitled to obtain such communications.
         Further, as noted above, Judge Kennelly also concluded that the work product doctrine
 protected communications between the defendants. See Ex. A, The Court has yet to rule on the
 applicability and scope of the work product doctrine. Accordingly, prior to defendants amending
 their privilege logs and producing any of the documents at issue to the plaintiffs, a hearing must
 be held to determine the specific scope and validity of defendants’ work product assertions.

 IV.        Dain, Wrigley, Pinto, and CPI Investigations, Inc. Do Not Possess Privileged
            Documents Responsive to Plaintiffs’ Requests For Documents

          Dain, Wrigley, Pinto, and CPI Investigations, Inc. have not produced any privilege logs
 in this action because they are not in possession of any privileged documents responsive to
 plaintiffs’ First Request For Production And Inspection Of Documents And Things, (plaintiffs’
 “First Set of Requests for Documents”) dated March 9, 2018. As the Court may recall, on March
 19, 2019 the Court addressed Dain, Wrigley, Pinto, and CPI Investigations, Inc.’s objections4 to
 plaintiffs’ Second Set Of Requests For Production Of Documents (plaintiffs’ “Second Set of
 Requests for Documents”) and found them to be objectionable. D.E. 207. Via Order dated
 March 20, 2019, the Court specifically ordered the parties to “meet and confer in an attempt to
 severely narrow the scope of the discovery requests.” D.E. 207.

        Defendants Dain, Wrigley, Pinto, and CPI Investigations. Inc. subsequently conferred
 with plaintiffs; ultimately, however, plaintiffs never narrowed their Second Set Of Requests For
 Documents as the Court ordered. Instead, Plaintiffs filed a subsequent motion on July 1, 2019
 (which is the subject of this application to reconsider) in which they argued that the defendants

 4
     See D.E. 194, 195, 196, 197, 199, 202, 206, 207.
Case 1:16-cv-01238-CBA-ST Document 239 Filed 04/15/20 Page 6 of 6 PageID #: 7509
 Hon. Steven L. Tiscione
 Re: Motion to Reconsider
 April 15, 2020
 Page 6 of 6

 improperly withheld documents responsive to their First Set Of Requests For Documents. See
 D.E. 213 at 1. Defendants Dain, Wrigley, Pinto and CPI Investigations reiterate that they are not
 withholding any privileged documents responsive to plaintiffs’ First Set Of Requests For
 Documents.

         V.     Conclusion

         For the above reasons we respectfully request the Court reconsider its March 16, 2020
 docket Order granting in part Plaintiff’s motion to compel on the grounds that defendants failed
 to establish the existence of a common interest privilege prior to 2018.

         We thank Your Honor for your continued attention and consideration of this matter.


                                               Respectfully submitted,



                                               Andrew Mancilla, Esq.



 Encl.

 cc.     Anthony Dain via Email
         (anthony.dain@procopio.com)

         All other parties of record via ECF
